Exhibit 10.132
AMENDED AND RESTATED SUBSIDIARY GUARANTY
 
This Amended and Restated Subsidiary Guaranty (the “Guaranty”) is made as of
March 31, 2011 by the parties identified in the signature pages thereto, and any
Joinder to Guaranty hereafter delivered (collectively, the “Subsidiary
Guarantors”), to and for the benefit of KeyBank National Association,
individually (“KeyBank”) and as administrative agent (“Administrative Agent”)
for itself and the lenders under the Credit Agreement (as defined below) and
their respective successors and assigns (collectively, the “Lenders”).
 
RECITALS
 
A.           Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware (“Borrower”), and Subsidiary
Guarantors have requested that the Lenders make a revolving credit facility
available to Borrower in an aggregate principal amount of up to $250,000,000,
subject to future increase up to $300,000,000 (the “Facility”).
 
B.           The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Second Amended and Restated
Credit Agreement of even date herewith among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended, modified
or restated from time to time, the “Credit Agreement”).  All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
C.           Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
and promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
 
D.           Subsidiary Guarantors are subsidiaries of Borrower.  Certain of the
Subsidiary Guarantors are parties to a Subsidiary Guaranty dated as of March 4,
2010, given in connection with the Original Credit Agreement which is being
amended and restated in its entirety by this Guaranty.  Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members.  The execution and delivery of
this Guaranty by Subsidiary Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
1.           Subsidiary Guarantors, jointly and severally, absolutely,
unconditionally, and irrevocably guaranty to each of the Lenders and shall be
surety for:
 
(a)           the full and prompt payment of the principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, and the prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Credit Agreement, and
the other Loan Documents;
 
(b)           the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
 
(c)           the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Credit Agreement and the Loan Documents.
 
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”  Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of:  (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), or (ii) the respective amounts shown in the
column headed “Subsidiary Guarantor Maximum Liability” on the schedule attached
hereto as Exhibit B and made a part hereof, being ninety-five percent (95%) of
the value of the Mortgage Property owned by such Subsidiary Guarantor (or, in
the case, of a Subsidiary Guarantor which owns a Pledged Equity Interest in the
owner of a Partnership Interest Property, ninety-five percent (95%) of the value
of such Partnership Interest Property multiplied by such Subsidiary Guarantor’s
percentage ownership interest in such owner) as of the date hereof using in each
case either the most recent Appraisal of such Mortgage Property or Partnership
Interest Property or, if there is no Appraisal of such Mortgage Property or
Partnership Interest Property or if such Appraisal is more than six (6) months
old, the “as-is” value of such Mortgage Property or Partnership Interest
Property as of the date hereof as established by Borrower and the Administrative
Agent.  The maximum liability under clause (ii) of the preceding sentence for
each Subsidiary Guarantor joining in this Guaranty after the date hereof shall
be calculated in the same fashion but using values as of the date of such
joinder instead of as of the date hereof.  In the event a Subsidiary Guarantor
shall make any payment or payments under this Guaranty each other Subsidiary
Guarantor of the Facility Indebtedness shall contribute to such Subsidiary
Guarantor an amount equal to such non-paying Subsidiary Guarantor’s pro rata
share (based on their respective maximum liabilities hereunder) of such payment
or payments made by such Subsidiary Guarantor, provided that such contribution
right shall be subordinate and junior in right of payment in full of all the
Facility Indebtedness to Lenders.
 
 
- 2 -

--------------------------------------------------------------------------------

 
2.           In the event of any default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Subsidiary
Guarantors agree, on demand by the Administrative Agent or the holder of a Note,
to pay all the Facility Indebtedness and to perform all the Obligations as are
then or thereafter become due and owing or are to be performed under the terms
of the Notes, the Credit Agreement, and the other Loan Documents.
 
3.           Subsidiary Guarantors do hereby waive (i) notice of acceptance of
this Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations, and
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the
Obligations.  Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Subsidiary
Guarantors, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation.  The Administrative Agent and the
Lenders shall have no obligation to disclose or discuss with Subsidiary
Guarantors the Lenders’ assessment of the financial condition of
Borrower.  Subsidiary Guarantors acknowledge that no representations of any kind
whatsoever have been made by the Administrative Agent and the Lenders to
Subsidiary Guarantors.  No modification or waiver of any of the provisions of
this Guaranty shall be binding upon the Administrative Agent and the Lenders
except as expressly set forth in a writing duly signed and delivered on behalf
of the Administrative Agent and the Lenders.  Subsidiary Guarantors further
agree that any exculpatory language contained in the Credit Agreement, the
Notes, and the other Loan Documents shall in no event apply to this Guaranty,
and will not prevent the Administrative Agent and the Lenders from proceeding
against Subsidiary Guarantors to enforce this Guaranty.
 
 
- 3 -

--------------------------------------------------------------------------------

 
4.           Subsidiary Guarantors further agree that Subsidiary Guarantors’
liability as guarantor shall in no way be impaired by any renewals or extensions
which may be made from time to time, with or without the knowledge or consent of
Subsidiary Guarantors of the time for payment of interest or principal under a
Note or by any forbearance or delay in collecting interest or principal under a
Note, or by any waiver by the Administrative Agent and the Lenders under the
Credit Agreement, or any other Loan Documents, or by the Administrative Agent or
the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety.  Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Subsidiary
Guarantors’ obligations hereunder.
 
5.           This is an absolute, unconditional, complete, present and
continuing guaranty of payment and performance and not of
collection.  Subsidiary Guarantors agree that their obligations hereunder shall
be joint and several with each other and with any and all other guarantees given
in connection with the Facility from time to time.  Subsidiary Guarantors agree
that this Guaranty may be enforced by the Administrative Agent and the Lenders
without the necessity at any time of resorting to or exhausting any security or
collateral, if any, given in connection herewith or with a Note, the Credit
Agreement, or any of the other Loan Documents or by or resorting to any other
guaranties, and Subsidiary Guarantors hereby waive the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right.  Subsidiary
Guarantors further agree that nothing contained herein or otherwise shall
prevent the Administrative Agent and the Lenders from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Credit Agreement or any other Loan Documents, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower.  This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such
payment.  The obligations of Subsidiary Guarantors pursuant to the preceding
sentence shall survive any termination, cancellation, or release of this
Guaranty.
 
 
- 4 -

--------------------------------------------------------------------------------

 
6.           This Guaranty shall be assignable by a Lender, as to such Lender’s
interest herein, to any assignee of all or a portion of such Lender’s rights
under the Loan Documents.
 
7.           If:  (i) this Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees and all other costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder.
 
8.           The parties hereto intend that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
 
9.           Any indebtedness of Borrower to Subsidiary Guarantors now or
hereafter existing is hereby subordinated to the Facility Indebtedness.
 Subsidiary Guarantors will not seek, accept, or retain for Subsidiary
Guarantors’ own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the Loan Documents, and any such payments to Subsidiary Guarantors made while
any Default then exists under the Credit Agreement or the Loan Documents on
account of such subordinated debt shall be collected and received by Subsidiary
Guarantors in trust for the Lenders and shall be paid over to the Administrative
Agent on behalf of the Lenders on account of the Facility Indebtedness without
impairing or releasing the obligations of Subsidiary Guarantors hereunder.
 
 
- 5 -

--------------------------------------------------------------------------------

 
10.           Subsidiary Guarantors hereby subordinate to the Facility
Indebtedness any and all claims and rights, including, without limitation,
subrogation rights, contribution rights, reimbursement rights and set-off
rights, which Subsidiary Guarantors may have against Borrower arising from a
payment made by Subsidiary Guarantors under this Guaranty and agree that, until
the entire Facility Indebtedness is paid in full, not to assert or take
advantage of any subrogation rights of Subsidiary Guarantors or the Lenders or
any right of Subsidiary Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Subsidiary Guarantors seek or be entitled to seek any contribution or
reimbursement from Borrower or any other guarantor in respect of payments made
by Subsidiary Guarantors hereunder.  It is expressly understood that the
agreements of Subsidiary Guarantors set forth above constitute additional and
cumulative benefits given to the Lenders for their security and as an inducement
for their extension of credit to Borrower.
 
11.           Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
 
12.           Subsidiary Guarantors hereby submit to personal jurisdiction in
the State of Ohio for the enforcement of this Guaranty and waive any and all
personal rights to object to such jurisdiction for the purposes of litigation to
enforce this Guaranty.  Subsidiary Guarantors hereby consent to the jurisdiction
of either the Cuyahoga County Court of Common Pleas in Cleveland, Ohio, or the
United States District Court in Cleveland, Ohio, in any action, suit, or
proceeding which the Administrative Agent or a Lender may at any time wish to
file in connection with this Guaranty or any related matter.  Subsidiary
Guarantors hereby agree that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Ohio and
hereby waives any objection which Subsidiary Guarantors may have to the laying
of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude the Administrative Agent or a Lender from filing any such action, suit,
or proceeding in any other appropriate forum.
 
13.           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing or by telex
or by facsimile and addressed or delivered to such party at its address set
forth below or at such other address as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:
 
 
- 6 -

--------------------------------------------------------------------------------

 
To Subsidiary Guarantors:
 
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio 43215
Attention:  Rich Burkhart, Director of Treasury
Telephone:  614-887-5889
Facsimile:  614-621-2326
 
To KeyBank as Administrative Agent and as a Lender:
 
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia 30368
Attention: Kevin Murray
Telephone:  (770)510-2168
Facsimile:  (770) 510-2195
 
With a copy to:
 
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois  60606
Attention:  Patrick G. Moran, Esq.
Telephone:  (312) 876-8132
Facsimile:  (312) 876-7934
 
If to any other Lender, to its address set forth in the Credit Agreement.
 
14.           This Guaranty shall be binding upon the heirs, executors, legal
and personal representatives, successors and assigns of Subsidiary Guarantors
and shall inure to the benefit of the Administrative Agent’s and the Lenders’
respective successors and assigns.
 
15.           This Guaranty shall be construed and enforced under the internal
laws of the State of Ohio.
 
16.           SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS,
BY THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
 
- 7 -

--------------------------------------------------------------------------------

 
17.           From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Guaranty.  From and after delivery of such joinder, the Subsidiary
delivering such joinder shall be a Subsidiary Guarantor, and be bound by all of
the terms and provisions of this Guaranty.  From time to time certain Subsidiary
Guarantors shall be released from their obligations under this Guaranty by the
Administrative Agent upon satisfaction of the conditions to such release
established pursuant to Section 6.24 of the Credit Agreement.
 
[Signature pages follow.]
 
 
- 8 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Ohio as of the date first written above.
 

 
MORGANTOWN COMMONS LIMITED PARTNERSHIP, an Ohio limited partnership
            By: Glimcher Morgantown Mall, Inc., a Delaware corporation, its sole
general partner                  
 
By:
/s/ Mark E. Yale      Name: Mark E. Yale     Title:  Executive Vice President,
Chief Financial Officer and Treasurer  

 

 
MORGANTOWN MALL ASSOCIATES LIMITED PARTNERSHIP, an Ohio limited partnership
            By: Glimcher Morgantown Mall, Inc., a Delaware corporation, its sole
general partner                    
By:
/s/ Mark E. Yale      Name:  Mark E. Yale     Title: Executive Vice President,
Chief Financial Officer and Treasurer  

 

  GLIMCHER NORTHTOWN VENTURE, LLC, a Delaware limited liability company        
        By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer  


                                 
                              
 
 
- 9 -

--------------------------------------------------------------------------------

 

 
GB NORTHTOWN, LLC, a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer  


 

 
POLARIS LIFESTYLE CENTER, LLC,  a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer  



 
- 10 -

--------------------------------------------------------------------------------

 

 
EM COLUMBUS III, LLC, a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer  

 
 

 
FAIRFIELD VILLAGE, LLC, a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer  

 
 

 
GLIMCHER JG URBAN RENEWAL INC., a New Jersey corporation
                 
 
By:
/s/ Mark E. Yale      Name: Mark E. Yale     Title:  Executive Vice President,
Chief Financial Officer and Treasurer  


          

 
 
- 11 -

--------------------------------------------------------------------------------

 

 
JERSEY GARDENS CENTER, LLC, a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer

 
 

 
POLARIS MALL, LLC, a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer

 


 
- 12 -

--------------------------------------------------------------------------------

 

 
RV BOULEVARD HOLDINGS, LLC, a Delaware limited liability company
                By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, its sole equity member                   By: Glimcher Properties
Corporation, a Delaware corporation, its sole general partner                  
              By: /s/ Mark E. Yale  
 
    Name:  Mark E. Yale         Title:  Executive Vice President, Chief
Financial Officer and Treasurer

 
 

 
WEBERSTOWN MALL, LLC, a Delaware limited liability company
            By: Glimcher Morgantown Mall, Inc., a Delaware corporation, its sole
general partner                  
 
By:
/s/ Mark E. Yale      Name: Mark E. Yale     Title:  Executive Vice President,
Chief Financial Officer and Treasurer







 
- 13 -

--------------------------------------------------------------------------------

 
EXHIBIT A TO SUBSIDIARY GUARANTY
 
FORM OF JOINDER TO GUARANTY
 
THIS JOINDER is executed as of ___________, 20__ by the undersigned, each of
which hereby agrees as follows:
 
1.           All capitalized terms used herein and not defined in this Joinder
shall have the meanings provided in that certain Amended and Restated Subsidiary
Guaranty (the “Guaranty”) dated as of March __, 2011 executed for the benefit of
KeyBank National Association, as agent for itself and certain other lenders,
with respect to a loan from the Lenders to Glimcher Properties Limited
Partnership (“Borrower”).
 
2.           As required by the Credit Agreement described in the Guaranty, each
of the undersigned is executing this Joinder to become a party to the Guaranty.
 
3.           Each and every term, condition, representation, warranty, and other
provision of the Guaranty, by this reference, is incorporated herein as if set
forth herein in full and the undersigned agrees to fully and timely perform each
and every obligation of a Subsidiary Guarantor under such Guaranty.
 
[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]
 

FEIN NO. ______________________         By:                   By:          
Its:                         


                                                  
                                                     
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B TO SUBSIDIARY GUARANTY
 
LIST OF SUBSIDIARY GUARANTOR MAXIMUM LIABILITIES
 

 
Property Name
Address/Description
Owner Name -
Subsidiary Guarantor
 
Appraised Value
 
Subsidiary Guarantor Maximum Liability
 
1.
Morgantown Commons
Morgantown, WV
Community Shopping Center
Morgantown Commons Limited Partnership
  $ 14,750,000   $ 14,012,500  
2.
Morgantown Mall
9500 Mall Road
Morgantown, WV 26501
Enclosed Regional Mall
Morgantown Mall Associates Limited Partnership
  $ 53,000,000   $ 50,350,000  
3.
Northtown Mall
398 Northtown Drive
Blaine, MN 55434
Enclosed Regional Mall
Glimcher Northtown Venture, LLC &
GB Northtown, LLC
  $ 82,500,000   $ 78,375,000  
4.
Polaris Lifestyle Center
Columbus, OH
Open Air Lifestyle Center
Polaris Lifestyle Center, LLC
  $ 35,900,000   $ 34,105,000  
5.
Eastland Mall
Columbus, OH - 13.815 acres parcel with vacant 3 story building - former
Lazarus/Macy’s
EM Columbus III, LLC
  $ 675,000   $ 641,250  
6.
Fairfield Village
Beavercreek, OH - Lot 5 J - 1.928 acres with Fox & Hound Restaurant and Lot 5K -
4.198 acres undeveloped land
Fairfield Village, LLC
  $ 2,375,000   $ 2,256,250  
7.
Jersey Gardens Center
Elizabeth, NJ - 2.14 acres parcel with IHOP Restaurant
Jersey Gardens Center, LLC & Glimcher JG Urban Renewal Inc.
  $ 1,600,000   $ 1,520,000  
8.
Polaris Perimeter
Columbus, OH - 1.85 acres parcel with 9,400 sf multi-tenant building and 7.08
acres parcel with 3 restaurants (Mimi’s, Mitchell’s and BJ’s)
Polaris Mall, LLC
  $ 12,200,000   $ 11,590,000  
9.
River Valley Boulevard
Lancaster, OH - 1.868 acres parcel with 8,900 sf multi tenant building
RV Boulevard Holdings, LLC
  $ 2,050,000   $ 1,947,500  
10.
Weberstown East
Stockton, CA - 10.22 acres parcel located opposite Weberstown Mall with 2
buildings
Weberstown Mall, LLC
  $ 4,450,000   $ 4,227,500  





 